DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konduc et al. (US 2017/0254181).
With regards to claim 1, it discloses a system (Fig. 6-8) for conducting a subterranean operation, the system comprising: a blowout preventer (BOP) stack (Fig. 8, element 125); a chassis (Fig. 8, element 124) coupled to the BOP stack; and one or more transport devices (Fig. 6, element 106, 118, 122) coupled to the chassis and configured to transport the chassis and the BOP stack from a first location to a second location (para. 54).
With regards to claim 2, it discloses the first location is a first well head and the second location is a second well head (para. 54), or wherein the first location is a well head and the second location is a test location for testing the BOP stack, or wherein the first location is a well head and the second location is a storage location, or wherein the first location is a test location for testing the BOP stack and the second location is the well head, or wherein the first location is the storage location and the second 
With regards to claim 6, it discloses each of the one or more transport devices is a hydraulic walker (para. 55 “walking feet” are envisioned).
With regards to claim 7, it discloses the hydraulic walker is configured to lift the chassis from a surface and propel the chassis forward or backward (para. 58, “the outer bearing feet 118 may have a walking or skidding mechanism, such that the outer bearing feet may be used to move the trailer 100 in one or more directions”).
With regards to claim 11, it discloses a method for conducting a subterranean operation, the method comprising: mounting a blowout preventer (BOP) stack (125) to a chassis (124), the chassis comprising one or more transport devices (106, 118, 122); and moving, via the one or more transport devices, the chassis from a first location to a second location (para. 54).
Claim(s) 1-5, 8-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent (US 2015/0226026).
With regards to claim 1, it discloses it discloses a system (Fig. 1A-1E) for conducting a subterranean operation, the system comprising: a blowout preventer (BOP) stack (Fig. 1A, element 18); a chassis (Fig. 1A, element 12) coupled to the BOP stack; and one or more transport devices (Fig. 1A, element 87) coupled to the chassis and configured to transport the chassis and the BOP stack from a first location to a second location (para. 28).
With regards to claim 2, it discloses the first location is a first well head and the second location is a second well head (para. 28), or wherein the first location is a well head and the second location is a test location for testing the BOP stack (para. 18, the BOPS are “tested” at regular intervals), or wherein the first location is a well head and the second location is a storage location (para. 28), or wherein the 
With regards to claim 3, it discloses the chassis is configured to rotate the BOP stack, relative to the chassis, between horizontal (para. 24) and vertical positions (para. 31).
With regards to claim 4, it discloses the chassis further comprises a BOP alignment system, and wherein the BOP alignment system is configured to align the BOP stack to a well head (para. 30-31, automatically adjust the approach).
With regards to claim 5, it discloses the alignment of the BOP stack to the well head aligns a first flange (Fig. 1C, element 100) of the BOP stack to a second flange of the well head (Fig. 1C, element 94), or wherein the alignment of the BOP stack to the well head aligns a bolt pattern of the first flange to a bolt pattern (Fig. 1C, element 98) of the second flange, or wherein the alignment of the BOP stack comprises movement of the BOP stack in an X-Y plane relative to the chassis, with the BOP stack oriented in the vertical position, or wherein the alignment of the BOP stack comprises rotation of the BOP stack about a central axis of a first flange of the BOP stack, with the BOP stack oriented in the vertical position, or wherein the alignment of the BOP stack comprises the BOP stack being tilted relative to an X-Y plane of the chassis, with the BOP stack oriented in the vertical position, or wherein the alignment of the BOP stack comprises the BOP stack being lifted or lowered relative to the chassis, with the BOP stack oriented in the vertical position (para. 24-27).
With regards to claims 8-10, it discloses that the transport element may be various elements, such as an excavator, tracked or wheeled mover, tractor or Bobcat (para. 31).  The tracked mover or Bobcat would include a continuous tread device, which would have a motor and a continuous tread, wherein the motor is configured to drive the continuous tread and propel the chassis forward or 
With regards to claim 11, it discloses a method for conducting a subterranean operation, the method comprising: mounting a blowout preventer (BOP) stack (18) to a chassis (12), the chassis comprising one or more transport devices (87); and moving, via the one or more transport devices, the chassis from a first location to a second location (para. 28).
With regards to claim 12, it discloses at the first location, receiving the BOP stack in a horizontal position; and at the second location, rotating the BOP stack from the horizontal position to a vertical position; and mounting the BOP stack to a well head (Fig. 1A-1E, para. 25-28 and 30-31).
With regards to claim 14, it discloses at the first location, attaching the BOP stack to the chassis, removing the BOP stack from a well head in a vertical position, and rotating the BOP stack from the vertical position to a horizontal position (removal); and at the second location, transferring the BOP stack from the chassis to another transport device (This is would be done when switching loaders if a malfunction occurred).
With regards to claim 15, it discloses rotating the BOP stack between a horizontal position and a vertical position (Fig. 1A-1E, para. 31).
With regards to claim 16, it discloses at the first location, rotating the BOP stack from the vertical position to the horizontal position; and at the second location, rotating the BOP stack from the horizontal position to the vertical position (This is essentially the removal and reinstall process as disclosed in para. 28 where verticality is shown in para. 31).
With regards to claim 17, it discloses at the second location, aligning a first connection flange of the BOP stack (Fig. 1C, element 100) with a second connection flange of a well head (Fig. 1C, element 94) at the second location.

With regards to claim 18, it discloses aligning the BOP stack further comprises rotating the BOP stack relative to the chassis and the well head (Fig. 1D, para. 27).
With regards to claim 19, it discloses aligning the BOP stack further comprises translating the BOP stack in an X-Y plane relative to the chassis and the well head, or wherein the aligning the BOP stack further comprises tilting the BOP stack relative to the chassis and the well head, or wherein the aligning the BOP stack further comprises aligning a first bolt pattern of the BOP stack with a second bolt pattern of the well head (para. 25-28, 30).
With regards to claim 20, it discloses aligning the BOP stack further comprises lowering the BOP stack relative to the chassis and the well head at the second location, thereby engaging the first connection flange (Fig. 1C, element 100) with the second connection flange (on wellhead 94, with bolts 98).
Claim(s) 1-5, 11, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 2007/0119596).
With regards to claim 1, it discloses it discloses a system (Fig. 1-4) for conducting a subterranean operation, the system comprising: a blowout preventer (BOP) stack (Fig. 1, element 12); a chassis (Fig. 1, element 18) coupled to the BOP stack; and one or more transport devices (Fig. 1, element 16, para. 14) coupled to the chassis and configured to transport the chassis and the BOP stack from a first location to a second location (para 3).
With regards to claim 2, it discloses the first location is a first well head and the second location is a second well head (para. 3), or wherein the first location is a well head and the second location is a test location for testing the BOP stack, or wherein the first location is a well head and the second location is a storage location, or wherein the first location is a test location for testing the BOP stack and the second location is the well head, or wherein the first location is the storage location and the second 
With regards to claim 3, it discloses the chassis is configured to rotate the BOP stack, relative to the chassis, between horizontal and vertical positions (para. 16, Fig. 1, angle 34).
With regards to claim 4, it discloses the chassis further comprises a BOP alignment system, and wherein the BOP alignment system is configured to align the BOP stack to a well head (para. 15-24).
With regards to claim 5, it discloses the alignment of the BOP stack to the well head aligns a first flange of the BOP stack to a second flange (Fig. 1, element 50) of the well head, or wherein the alignment of the BOP stack to the well head aligns a bolt pattern of the first flange to a bolt pattern (para. 24) of the second flange, or wherein the alignment of the BOP stack comprises movement of the BOP stack in an X-Y plane relative to the chassis, with the BOP stack oriented in the vertical position, or wherein the alignment of the BOP stack comprises rotation of the BOP stack about a central axis of a first flange of the BOP stack, with the BOP stack oriented in the vertical position, or wherein the alignment of the BOP stack comprises the BOP stack being tilted relative to an X-Y plane of the chassis, with the BOP stack oriented in the vertical position, or wherein the alignment of the BOP stack comprises the BOP stack being lifted or lowered relative to the chassis, with the BOP stack oriented in the vertical position (para. 15-24).
With regards to claim 11, it discloses a method for conducting a subterranean operation, the method comprising: mounting a blowout preventer (BOP) stack (12) to a chassis (18), the chassis comprising one or more transport devices (16, para. 14); and moving, via the one or more transport devices, the chassis from a first location to a second location (para. 3).

With regards to claim 14, it discloses at the first location, attaching the BOP stack to the chassis, removing the BOP stack from a well head in a vertical position, and rotating the BOP stack from the vertical position to a horizontal position (removal of the BOP); and at the second location, transferring the BOP stack from the chassis to another transport device (This would be done each time the carrier 16 was unhooked).
With regards to claim 15, it discloses rotating the BOP stack between a horizontal position and a vertical position (Fig. 1).
With regards to claim 16, it discloses at the first location, rotating the BOP stack from the vertical position to the horizontal position (removal of BOP); and at the second location, rotating the BOP stack from the horizontal position to the vertical position (This is essentially the removal and reinstall process para. 3).
With regards to claim 17, it discloses at the second location, aligning a first connection flange of the BOP stack with a second connection flange (Fig. 1, element 50) of a well head at the second location.
With regards to claim 18, it discloses aligning the BOP stack further comprises rotating the BOP stack relative to the chassis and the well head (para. 24).
With regards to claim 19, it discloses aligning the BOP stack further comprises translating the BOP stack in an X-Y plane relative to the chassis and the well head, or wherein the aligning the BOP stack further comprises tilting the BOP stack relative to the chassis and the well head, or wherein the aligning 
With regards to claim 20, it discloses aligning the BOP stack further comprises lowering the BOP stack relative to the chassis and the well head at the second location, thereby engaging the first connection flange with the second connection flange (para. 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent or Day in view of Fox et al. (US 2017/0204717).
With regards to claim 13, Kent or Day shows all the limitation of the present invention except, it does not disclose testing the BOP stack, with the BOP stack having a test stump attached to the BOP stack.  Fox et al. discloses that a blowout preventer stack (200) can be oriented on a test stump such as the test .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676